                   Case 4:20-cv-02124-HSG Document 17 Filed 06/25/20 Page 1 of 4




 1   Michele R. Stafford, Esq. (SBN 172509)
     Allan D. Shuldiner, Esq. (SBN 252259)
 2   SALTZMAN & JOHNSON LAW CORPORATION
     1141 Harbor Parkway, Suite 100
 3
     Alameda, CA 94502
 4   Telephone: (510) 906-4710
     Email: mstafford@sjlawcorp.com
 5   Email: ashuldiner@sjlawcorp.com
 6   Attorneys for Plaintiffs, Operating Engineers’
     Health And Welfare Trust Fund for Northern California, et al.
 7

 8   James F. DeMartini (SBN 76220)
     LAW OFFICES OF JAMES F. DEMARTINI
 9   115 W. 1st St.
     Cloverdale, CA 95425
10   Telephone: (707) 894-5000
11   Email: jim@cloverdalelaw.com

12   Attorneys for Defendants Rege Construction, Inc., and William Eugene Rege

13                                          UNITED STATES DISTRICT COURT
14                                       NORTHERN DISTRICT OF CALIFORNIA
15   OPERATING ENGINEERS’ HEALTH AND                                   Case No. 4:20-cv-02124-HSG
16   WELFARE TRUST FUND FOR NORTHERN
     CALIFORNIA, et al.,                                               JOINT REQUEST TO CONTINUE CASE
17                                                                     MANAGEMENT CONFERENCE;
                       Plaintiffs,                                     [PROPOSED] ORDER THEREON
18            v.
                                                                       Date:          June 30, 2020
19                                                                     Time:          2:00 p.m.
     REGE CONSTRUCTION, INC., a California
     Corporation; WILLIAM EUGENE REGE, an                              Ctrm:          Courtroom 2, 4th Floor
20
     individual,                                                                      1301 Clay St.
21                 Defendants.                                                        Oakland, California
                                                                       Judge:         Hon. Haywood S. Gilliam, Jr.
22

23

24            Plaintiffs Operating Engineers’ Health and Welfare Trust Fund for Northern California, et al. and

25   Defendants Rege Construction, Inc., and William Eugene Rege, Individually. (collectively the “Parties”)

26   respectfully request that the Case Management Conference, currently on calendar for June 30, 2020, be

27   continued for approximately ninety (90) days. Good cause exists for the granting of continuance, as

28
                                            1
     JOINT REQUEST TO CONTINUE CASE MANAGEMENT CONFERENCE; [PROPOSED] ORDER THEREON
                                                P:\CLIENTS\OE3CL\Rege Construction, Inc\Pleadings\Rege - Joint RTC CMC 061920 x.docx
     Case No. 4:20-cv-02124-HSG
                   Case 4:20-cv-02124-HSG Document 17 Filed 06/25/20 Page 2 of 4




 1   follows:

 2            1.       As the Court’s records will reflect, a Complaint was filed by Plaintiffs in this matter on

 3   March 27, 2020 (Dkt. #1).

 4            2.       Defendant Rege Construction, Inc. was personally served on May 18, 2020, and a Proof

 5   of Service of Summons was filed with the Court on June 2, 2020 (Dkt. #11). Defendant William Eugene

 6   Rege was personally served on May 20, 2020, and a Proof of Service of Summons was filed with the

 7   Court on June 2, 2020 (Dkt. #10).

 8            3.       Defendants filed an Answer to the Complaint on June 17, 2020 (Dkt. #13).

 9            4.       Plaintiffs’ Auditors have completed the audit and have discussed the audit findings with
10   Defendants. After Defendants provided additional documentation to dispute the audit,                              Plaintiffs’

11   Auditors recently provided Defendants with a revised draft audit report. The Parties do not anticipate

12   any further disputes regarding the draft audit report.

13            5.       Counsel for the Parties are currently engaged in settlement discussions to resolve the

14   remaining issues and amounts owed to Plaintiffs and are hopeful that a resolution will be reached

15   without Court intervention.

16            6.       There are no issues that need to be addressed by the Court at the upcoming Case
17   Management Conference. In the interest of conserving costs, as well as the Court’s time and resources,

18   Plaintiffs respectfully request that the upcoming Case Management Conference be continued for ninety

19            //

20            //

21            //

22            //

23            //

24            //

25            //

26            //
27            //

28
                                            2
     JOINT REQUEST TO CONTINUE CASE MANAGEMENT CONFERENCE; [PROPOSED] ORDER THEREON
                                                P:\CLIENTS\OE3CL\Rege Construction, Inc\Pleadings\Rege - Joint RTC CMC 061920 x.docx
     Case No. 4:20-cv-02124-HSG
                Case 4:20-cv-02124-HSG Document 17 Filed 06/25/20 Page 3 of 4




 1   (90) days to allow the Parties to continue settlement negotiations and to fully resolve this matter.

 2   Dated: June 24, 2020                                          SALTZMAN & JOHNSON
                                                                   LAW CORPORATION
 3

 4                                                         By:                                 /S/
                                                                   Allan D. Shuldiner
 5                                                                 Attorneys for Plaintiffs, Operating Engineers
                                                                   Health and Welfare Trust Fund for Northern
 6                                                                 California, et al.
 7   Dated: June 24, 2020                                          LAW OFFICES OF JAMES F. DEMARTINI
 8
                                                           By:                           /S/
 9
                                                                   James F. DiMartini
10                                                                 Attorneys for Defendants, Rege Construction,
                                                                   Inc., et al
11

12   IT IS SO ORDERED.
13            The currently set Case Management Conference is hereby continued to _____________ at
14   ____________, and all previously set deadlines and dates related to this case are continued accordingly.
15   Dated:                            2020
16
17                                                                 UNITED STATES DISTRICT COURT JUDGE
                                                                   HAYWOOD S. GILLIAM
18

19

20

21

22

23

24

25

26
27

28
                                            3
     JOINT REQUEST TO CONTINUE CASE MANAGEMENT CONFERENCE; [PROPOSED] ORDER THEREON
                                                P:\CLIENTS\OE3CL\Rege Construction, Inc\Pleadings\Rege - Joint RTC CMC 061920 x.docx
     Case No. 4:20-cv-02124-HSG
       Case 4:20-cv-02124-HSG Document 17 Filed 06/25/20 Page 4 of 4




                                                                    October 6, 2020
2:00 p.m.

     6/25/2020




                                                            , JR.
